Exhibit 10.7

﻿

VERMILLION, INC.

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

____________________________

Stock Option Award Agreement

____________________________

﻿

You are hereby awarded this stock option (the “Option”) to purchase Shares of
Vermillion, Inc. (the “Company”), subject to the terms and conditions set forth
in this Stock Option Award Agreement (the “Award Agreement”) and in Amended and
Restated Vermillion, Inc. 2010 Stock Incentive Plan (the “Plan”).  A copy of the
Plan is attached as Exhibit A.  Terms below that begin with capital letters have
the special meaning set forth in the Plan or in this Award Agreement.

This Award is conditioned on your execution of this Award Agreement within
Thirty (30) days after the Grant Date specified in Section 1 below.  By
executing this Award Agreement, you will be irrevocably agreeing that all of
your rights under this Award will be determined solely and exclusively by
reference to the terms and conditions of the Plan, subject to the provisions set
forth below.    As a result, you should not execute this Award Agreement until
you have carefully considered the terms and conditions of the Plan and this
Award, plus the information disclosed within the attached Plan prospectus, and
consulted with your personal legal and tax advisors about all of these
documents.

1. Specific Terms.  Your Option has the following terms:

XXXX

 

Name of Participant

XX

Type of Option:

Incentive Stock Option (ISO) XX Shares

Non-Incentive Stock Option (non-ISO)    

Grant Date:

XX

Expiration Date:

The earlier of (i) 10 years after Grant Date, at 5:00 p.m. (E.D.T. or E.S.T., as
applicable) on the Expiration Date, and (ii) thirty days after the termination
of your Continuous Service.

Exercise Price:

U.S. $X.XX per Share.



--------------------------------------------------------------------------------

 

Number of Shares subject to this Award:

XX

Dividend Equivalent Rights

Not applicable to this Award.

Vesting:

The portion of your Option that is an ISO will vest with respect to XX Shares on
XX, and with respect to an additional XX Shares equally on each of the next XX
anniversary dates thereafter.   

In all cases, vesting of your ISO or Non-Incentive Stock Option will only occur
on a particular date if your Continuous Service has not ended before the
particular vesting date (subject to the terms of any employment agreement
between you and the Company).

Recapture and Recoupment

Section 14 of the Plan shall apply re Termination, Rescission, and

   Recapture of this Award.

Section 15 shall apply re Recoupment of this Award.

﻿

2. Manner of Exercise.  This Option shall be exercised in the manner set forth
in the Plan, using the exercise form attached hereto as Exhibit B.  The amount
of Shares for which this Option may be exercised is cumulative; that is, if you
fail to exercise this Option for all of the Shares vested under this Option
during any period set forth above, then any Shares subject hereto that are not
exercised during such period may be exercised during any subsequent period,
until the expiration or termination of this Option pursuant to Sections 1 and 4
of this Award Agreement and the terms of the Plan.  Fractional Shares may not be
purchased.

3. Special ISO Provisions.  If designated as an ISO, this Option shall be
treated as an ISO to the extent allowable under Section 422 of the Code, and
shall otherwise be treated as a Non-ISO.  If you sell or otherwise dispose of
Shares acquired upon the exercise of an ISO within 1 year from the date such
Shares were acquired or 2 years from the Grant Date, you agree to deliver a
written report to the Company within 10 days following the sale or other
disposition of such Shares detailing the net proceeds of such sale or
disposition.

4. Termination of Continuous Service.  Subject to the terms of any employment
agreement between you and the Company (and/or any Affiliate) that is in effect
when your Continuous Service terminates, this Award shall be canceled and become
automatically null and void immediately after termination of your Continuous
Service for any reason, but only to the extent you have not become vested,
pursuant to the terms of Section 1 above, on or before your Continuous Service
ends.

5. Designation of Beneficiary.  Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest if any, in this Award and any underlying Shares.  You shall
designate the Beneficiary by completing and executing a designation of
beneficiary agreement substantially in the form attached hereto as Exhibit C
(the “Designation of Death Beneficiary”) and delivering an executed copy of the
Designation of Beneficiary to the Company.  To the extent you do not duly
designate a beneficiary who survives you, your estate will automatically be your
beneficiary.



--------------------------------------------------------------------------------

 

6. Restrictions on Transfer of Award. Your rights under this Award Agreement may
not be sold, pledged, or otherwise transferred without the prior written consent
of the Committee, except as hereinafter provided.

7. Taxes.  Except to the extent otherwise specifically provided in an employment
or consulting agreement between you and your employer, by signing this Award
Agreement, you acknowledge that you shall be solely responsible for the
satisfaction of any taxes that may arise pursuant to this Award (including taxes
arising under Sections 409A (regarding deferred compensation) or 4999 (regarding
golden parachute excise taxes), and that neither the Company nor the
Administrator shall have any obligation whatsoever to pay such taxes or to
otherwise indemnify or hold you harmless from any or all of such taxes.  The
Committee shall have the sole discretion to interpret the requirements of the
Code, including Section 409A, for purposes of the Plan and this Award Agreement.

8. Not a Contract of Employment.  By executing this Award, you acknowledge and
agree that (i) any person who is terminated before full vesting of an award,
such as the one granted to you by this Award Agreement, could claim that he or
she was terminated to preclude vesting; (ii) you promise never to make such a
claim; (iii) nothing in this Award Agreement or the Plan confers on you any
right to continue an employment, service or consulting relationship with the
Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; and (iv) the Company would not have granted this Award to you
but for these acknowledgements and agreements.

9. Investment Purposes. By executing this Award Agreement, you represent and
warrant that any Shares issued to you pursuant to your Option will be held for
investment purposes only for your own account, and not with a view to, for
resale in connection with, or with an intent in participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”).

10. Securities Law Restrictions.  Regardless of whether the offering and sale of
this Option or Shares under the Plan have been registered under the Securities
Act, or have been registered or qualified under the securities laws of any
state, the Company at its discretion may impose restrictions upon the sale,
pledge or other transfer of such Shares (including the placement of appropriate
legends on stock certificates or the imposition of stop-transfer instructions)
if, in the judgment of the Company, such restrictions are necessary or desirable
in order to achieve compliance with the Securities Act or the securities laws of
any state or any other law or to enforce the intent of this Award.

11. Headings.  Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define,
or limit the scope or intent of this Award Agreement or any provision hereof.

12. Severability.  Every provision of this Award Agreement and of the Plan is
intended to be severable.  If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

13. Counterparts.  This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. 

14. Notices.  Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally, or sent by certified mail, return receipt
requested, addressed to you at the last address that the Company



--------------------------------------------------------------------------------

 

had for you on its records.  Each party may, from time to time, by notice to the
other party hereto, specify a new address for delivery of notices relating to
this Award Agreement.  Any such notice shall be deemed to be given as of the
date such notice is personally or electronically delivered or properly mailed.

15. Binding Effect.  Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

16. Modifications.  This Award Agreement may be modified or amended at any time,
in accordance with Section 18 of the Plan.

17. Plan Governs.  By signing this Award Agreement, you acknowledge that you
have received a copy of the Plan and that your Award Agreement is subject to all
the provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan.  In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

18. Governing Law.  The laws of the State of California shall govern the
validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is made under and
governed by the terms and conditions of this Award Agreement and the Plan.

﻿

VERMILLION, INC.

﻿



﻿



By:

Name: 

Title: 

﻿

PARTICIPANT

﻿

The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.

﻿

By:

﻿

Name of Participant:

﻿





--------------------------------------------------------------------------------

 



Exhibit A

VERMILLION, INC.

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

﻿

____________________________

Plan Document

____________________________

Intentionally omitted





--------------------------------------------------------------------------------

 

Exhibit B

VERMILLION, INC.

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

__________________________________________

Form of Exercise of Stock Option Award Agreement

___________________________________________

Vermillion, Inc.

[Company Address]

Attention:  _______________________



Dear Sir or Madam:

The undersigned elects to exercise his/her Option to purchase _____ shares of
Common Stock of Vermillion, Inc. (the “Company”) under and pursuant to a Stock
Option Agreement dated as of ______________.

1. Delivered herewith is a certified or bank cashier’s or teller’s check and/or
shares of Common Stock owned by the undersigned, valued at the closing sale
price of the stock on the business day prior to the date of exercise, as
follows:

$____________in cash or check

$____________in the form of ____ shares of Common Stock,

valued at $___________ per share

$                    Total

2. The undersigned elects a net exercise, hereby authorizing the Company to
withhold from the shares otherwise subject to this Option a number of shares
sufficient to cover the exercise price and minimum statutory withholding taxes
payable pursuant to this exercise.

If method 1 is chosen, the name or names to be on the stock certificate or
certificates and the address and Social Security Number of such person(s) is as
follows:

Name: 

Address: 

Social Security Number 

Very truly yours,

_________________

DateOptionee

*The Committee must approve this method in writing before your election 





--------------------------------------------------------------------------------

 



Exhibit C

VERMILLION, INC.

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

_________________________________

Designation of Death Beneficiary

_________________________________

In connection with the Awards designated below that I have received pursuant to
the Amended and Restated Vermillion, Inc. 2010 Stock Incentive Plan (the
“Plan”), I hereby designate the person specified below as the beneficiary upon
my death of my interest in such Awards.  This designation shall remain in effect
until revoked in writing by me.

Name of Beneficiary:

Address:__________________

Social Security No.:

This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

any Award that I have received or ever receive under the Plan.

the _________________ Award that I received pursuant to an award agreement
dated _________ __, ____ between myself and the Company. 

I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

Date:

﻿

By:

﻿

﻿

Name of Participant:

﻿

﻿

﻿

﻿



--------------------------------------------------------------------------------